United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                            December 15, 2006

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 05-51611


                       MICHAEL E. DESPRES; ET AL.,

                                                                     Plaintiffs,

                               LAWRENCE DOYLE,

                                                       Plaintiff-Appellant,

                                      versus

                         THE CITY OF SAN ANTONIO,

                                                        Defendant-Appellee.


          Appeal from the United States District Court
                for the Western District of Texas
                           (5:04-CV-150)


Before BARKSDALE, DEMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Summary   judgment       was   awarded    the   City    of   San     Antonio,

dismissing Officer Lawrence Doyle’s claim of retaliation under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§

2000(e), et    seq.      At   issue    is   whether,   for   summary-judgment

purposes, Officer Doyle sufficiently showed an adverse-employment

action.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Officer      Doyle,   an    employee     of   the   San    Antonio       Police

Department (SAPD), filed a complaint with the Equal Employment

Opportunity Commission based on:            the San Antonio Police Chief’s

calling    Officer   Doyle      and   his   fellow   members     of     the   Union

Bargaining Team (UBT) “lily white”; documents Officer Doyle found

at work characterizing him as “lily white”; and his and other UBT

members’ being removed and replaced by non-whites.                Officer Doyle

claims the SAPD retaliated against him for filing the complaint by

counseling him, issuing a formal complaint notice requiring him to

obtain authorization for overtime in excess of two hours, and

subjecting him to special overtime rules not required of other

officers    and    which     reduced    his    ability    to     earn    overtime

compensation.

     Upon exhausting administrative requirements, Officer Doyle

filed this action.         For a Title VII retaliation claim, Officer

Doyle must establish a prima facie case showing:               (1) he engaged in

activity protected by Title VII; (2) his employer took an adverse-

employment action against him; and (3) a causal connection exists

between the protected activity and the adverse-employment action.

E.g., Fabela v. Socorro Indep. Sch. Dist., 329 F.3d 409, 414 (5th

Cir. 2003).    The City’s summary-judgment motion was granted on the

ground that, for summary-judgment purposes, Officer Doyle failed to

show an adverse-employment action pursuant to our precedent.




                                        2
     Subsequent to the briefs being filed for this appeal, the

Supreme Court decided Burlington Northern & Santa Fe Ry. Co. v.

White, 126 S. Ct. 2405 (2006), which held the test for an adverse-

employment action is whether “a reasonable employee would have

found the challenged action materially adverse, [meaning] ... it

well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination”.               Id. at 2415 (internal

quotes omitted).     This standard differed from our precedent.              See,

e.g., Mattern v. Eastman Kodak Co., 104 F.3d 702, 707 (5th Cir.),

cert. denied, 522 U.S. 932 (1997).              Accordingly, we called for

supplemental briefs on that point.

     Pursuant   to   this    recent   Supreme       Court   decision   and   the

parties’ briefs, we remand for reconsideration of the summary-

judgment   motion,    or    for   such      other   proceedings   as   may    be

appropriate.    On remand, in the light of this new standard for an

adverse-employment action, if the City continues to seek summary

judgment, the district court should consider whether additional

evidence   should    be     received,       including   through    additional

discovery, prior to ruling on the motion.

                                                        VACATED AND REMANDED




                                        3